Citation Nr: 1607990	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-23 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for type II diabetes mellitus, to include as being secondary to exposure to chemical dioxins, and, if so, whether service connection may be granted.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant; appellant's brother


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant was on active duty in the US Navy from June 1965 to June 1969. 

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from January 2010 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), located in Los Angeles, California that found new and material evidence had been received to reopen a claim for service connection for diabetes mellitus.  

Although the RO has considered the claim on a de novo basis, the Board must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board must address the question of new and material evidence in the first instance because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).  As such, the issue on the front page of this action has been changed to reflect case law in that the Board must first make a determination as to whether new and material evidence has been received, and if so, whether service connection may be granted.

Following the perfection of his appeal, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) at the RO in July 2014.  A transcript of the hearing was prepared and has been included in the claims folder for review.  

Upon further review of the appellant's claim, it is the conclusion of the Board that the claim must be remanded to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional clarifying information and evidence.  The appellant will be notified by the AOJ of any action deemed necessary of him. 


FINDINGS OF FACTS

1.  In a November 2006 rating action, the agency of original jurisdiction denied service connection for type II diabetes mellitus secondary to exposure to chemical dioxins.  The RO notified the appellant of that action but he did not appeal that determination.  As such, that determination became final.

2.  The evidence received since the November 2006 rating action is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of sustaining the appellant's claim for entitlement to service connection for type II diabetes mellitus, to include as being secondary to exposure to chemical dioxins. 

3.  The Veteran stepped foot in Vietnam and has current diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The November 2006 decision that denied the appellant's claim for entitlement to service connection for type II diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received, and the claim for entitlement to service connection for type II diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  The criteria for service connection for diabetes mellitus type II are met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

As further detailed below, the appellant's claim for entitlement to service connection for type II diabetes mellitus was denied in November 2006.  He was notified of the decision, but did not submit a notice of disagreement or additional evidence within one year of that notice.  The decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2015).  Service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014).

For claims to reopen, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The requirement that evidence raise a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

C.  Analysis

In May 2006, the appellant submitted a claim for service connection for type II diabetes mellitus.  In making his claim, the appellant averred that he had stepped foot into South Vietnam and that he had been exposed, however briefly, to chemical dioxins.  He further maintained that as a result of that exposure, he developed type II diabetes mellitus.  Upon review of the claim, the RO denied this claim based on the fact that the appellant had submitted no military evidence showing that he ever been stationed in or having visited South Vietnam.  Since there was no showing of exposure to chemical dioxins, service connection could not be granted via the presumptions found at 38 C.F.R. Sections 3.307 and 3.309.  The appellant was notified of this decision and of his appeal rights.  He did not submit a notice of disagreement and no relevant evidence was received within one year of that notice.  Hence, the November 2006 rating action became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103; see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2014).

The appellant subsequently submitted a request to reopen the claim.  To support his claim, the appellant proffered a letter from his brother.  In that letter, the appellant's brother provided testimony that while serving in Vietnam, the appellant, visited him. 

The information provided by the brother, and endorsed by the appellant, is clearly new and relates to a previously unestablished fact necessary to substantiate the claim, i.e., the appellant's presence in Vietnam.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issue of entitlement to service connection for type II diabetes mellitus is reopened.

Merits

Service connection for diabetes mellitus, type II will be granted on a presumptive basis for Veteran's who served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e).  Official records do not document that the Veteran stepped foot in Vietnam or its inland waters; however, as just noted, he testified that while in service in 1968, he was permitted to visit his brother who was serving in Vietnam.  His brother corroborated this report and provided photos of the visit.  The Veteran and his brother are competent to report the visit and there testimony appeared to be credible.  See 38 U.S.C.A. § 1154(a) (West 2014).

Resolving reasonable doubt in the Veteran's favor, service connection is granted for diabetes mellitus.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for type II diabetes mellitus.

Service connection for type II diabetes mellitus is granted. 





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


